Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 4/22/2022 has overcome the technical deficiencies and the prior art rejection. Claims 1-11, 14, 16-17 and 20-23 are allowed because the prior art of record fails to discloses that:
- wherein the first amplifier and the second amplifier are arranged to be powered by the same power source such that (i) the first higher potential power terminal and the second higher potential power terminal are at the same first potential and (ii) the first lower potential power terminal and the second lower potential power terminal are at the same second potential as combined in claim 1.
-wherein the amplifiers of the plurality of circuit stages are arranged to be powered by the same power source such that the respective higher potential power terminals of the amplifiers are at the same first potential and the respective lower potential power terminals of the amplifiers are at the same second potential as combined in claim 17.
	
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  


/DINH T LE/Primary Examiner, Art Unit 2842